Case 5:20-cr-00044-RBD-PRL Document 75 Filed 06/15/21 Page 1 of 3 PageID 263




                       IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  OCALA DIVISION

UNITED STATES OF AMERICA,
     Plaintiff,

v.                                                        5:20-cr-44-RBD-PRL

GARY DEWAYNE MARTIN,
     Defendant.
___________________________________/

                                           ORDER

       Before the court is Defendant Gary Dewayne Martin’s motion to release evidence.

(Doc. 73). Because the court lacks jurisdiction to order the return of the property, the motion

is due to be denied.

       On July 15, 2021, Defendant was indicted in the Middle District of Florida for one

count of knowingly possessing an unregistered firearm in violation of 26 U.S.C. § 5841. (Doc.

1). Defendant was arrested on July 21, 2020, and multiple firearms were seized; most of these

firearms are currently being stored at the Marion County Sherriff’s Office. (Doc. 73). On

January 6, 2021, Defendant pled guilty to the indictment. (Doc. 53).

       On May 18, 2021, the court sentenced the defendant to 24 months of imprisonment to

be followed by three years of supervised release. (Doc. 69). The judgment incorporated the

court’s preliminary order of forfeiture, which held that the Ruger .22 caliber rifle and the

homemade firearm silencer attached to it should be forfeited by the defendant. (Doc. 67). On

May 26, 2021, Defendant filed a motion for return of evidence, requesting the return of any

firearms seized in his case that have not yet been forfeited to the United States. (Doc. 73).

Defendant and the United States assert that the remaining firearms are currently in the

custody of the Marion County Sherriff’s Office.
Case 5:20-cr-00044-RBD-PRL Document 75 Filed 06/15/21 Page 2 of 3 PageID 264




       Rule 41(g) of the Federal Rules of Criminal Procedure governs Defendant’s motion.

41(g) provides:

              A person aggrieved by an unlawful search and seizure of
              property or by the deprivation of property may move for the
              property's return. The motion must be filed in the district where
              the property was seized. The court must receive evidence on any
              factual issue necessary to decide the motion. If it grants the
              motion, the court must return the property to the movant, but
              may impose reasonable conditions to protect access to the
              property and its use in later proceedings.

Fed. R. Crim. P. 41(g).

       This relief is unavailable because the remaining firearms that have not been forfeited

to the United States are in the custody of the Marion County Sherriff’s Office. Federal courts

lack jurisdiction to order the return of property seized and held by a state or local law

enforcement under Rule 41(g) unless the property is being held for a potential use as evidence

in a federal prosecution. United States v. Copeman, 458 F.3d 1070, 1072 (10th Cir. 2006); see

also VanHorn v. Fla., 677 F. Supp. 2d 1288, 1291 (M.D. Fla. 2009) (finding that relief under

41(g) was unavailable to recover property in the possession of the Hillsborough County

Sherriff’s Office). Here, the firearms in the custody of the Marion County Sherriff’s Office are

not expected to be used as evidence in a federal prosecution. Notably, the plea agreement

between Defendant and the United States contains a provision that the United States will not

bring any further charges based on the conduct giving rise to the plea agreement. (Doc. 47 at

2).

       Accordingly, Defendant’s motion to release evidence (Doc. 73) is DENIED.

       IT IS SO ORDERED in Ocala, Florida, on June 15, 2021.




                                               2
Case 5:20-cr-00044-RBD-PRL Document 75 Filed 06/15/21 Page 3 of 3 PageID 265




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                     3
